      Case 2:18-cv-09385-CJB-JVM Document 5 Filed 09/16/19 Page 1 of 1



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA


   CLOVELLY OIL CO., LLC                 *     CIVIL ACTION No. 17-14435
                                               c/w 18-5488, 18-9385, 18-9391
   VERSUS                                *
                                               JUDGE CARL J. BARBIER
   BTB REFINING, LLC, ET AL.             *     (“J”)

                                         *     MAG. JUDGE JANIS VAN
                                               MEERVELD (1)
                                         *
                                               Applies To: 18-9385

                                JUDGMENT

[As to member case No. 18-9385, In Re: The Matter of Clovelly Oil Co., LLC]

      For reasons stated on the record at the Status Conference on September 11,

2019, and for the written reasons issued simultaneously with this Judgment,

      IT IS ORDERED, ADJUDGED, AND DECREED that all complaints,

demands, prayers for relief, claims in limitation, third-party claims or Rule 14(c)

tenders, crossclaims, counterclaims, etc., filed in and/or respecting consolidated

member case No. 18-9385, In Re: The Matter of Clovelly Oil Co., LLC are DISMISSED

WITHOUT PREJUDICE, each party to bear their own costs.

      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any stay (see

Rec. Doc. 236) previously imposed in connection with consolidated member case No.

18-9385, In Re: The Matter of Clovelly Oil Co., LLC, is LIFTED and DISSOLVED.

      New Orleans, Louisiana, this 16th day of September, 2019.




                                               United States District Judge

Note to Clerk: File in 17-14435 and 18-9385.
